Citation Nr: 1444134	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant served on active duty from February 1982 to January 1985.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

An April 2008 administrative decision determined that VA compensation was not payable to the appellant as his character of discharge was dishonorable.  A VA Form 9 received in June 2008, used to perfect the appeal of the current issue before the Board, was construed as a notice of disagreement with respect to the April 2008 decision.  A Statement of the Case was issued in August 2009.  A substantive appeal was not received.  See 38 C.F.R. § 20.302(b).  The Board does not have jurisdiction over the issue.

The appellant did not report for a scheduled Travel Board hearing on August 5, 2009.  He appeared at the RO on August 6, 2009 reporting that he forgot the date of his hearing.  He was offered the opportunity for another hearing that day, but departed without requesting another hearing.  To date, the appellant has not requested a rescheduling of his hearing based upon good cause.  As such, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.1304.

The Board notes that there is a discrepancy between the representative listed in Veterans Benefits Management System (VBMS) and in the appellant's claims file.  To resolve this issue, the appellant was sent a letter in August 2014 in order to clarify his representation.  The letter explained that documentation, consisting of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was signed in March 2007, in favor of Disabled American Veterans.  However, the Veterans of Foreign Wars of the United States was listed as the representative in VBMS.  The appellant was asked to clarify his representation and complete a VA Form 21-22.  A VA Form 21-22 was signed in August 2014 and appointed Disabled American Veterans as the appellant's representative.  The form was submitted by the appellant's representative and received by VA in September 2014.  The appellant's representative from Disabled American Veterans also completed a post-remand brief dated November 14, 2013.  As a result, the appellant's representative is correctly listed as Disabled American Veterans.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the issue on appeal for additional development.  In its discussion, the Board noted that the appellant sought VA dental treatment for his two front teeth, allegedly fractured as a result of in-service dental trauma.  The Board explained that a November 1985 administrative decision determined that the appellant's discharge from active service was considered dishonorable, but that he was deemed eligible for health care benefits including dental treatment.  The Board noted that there was no indication as to whether the appellant received one-time VA dental treatment in 1985-86 (when he initially filed a claim for dental treatment) and/or whether there were current dental trauma residuals.  There was little information for the Board to determine potential eligibility for the various classes of dental treatment.  See 38 C.F.R. § 17.161.  

The remand requested that the appellant be sent a notification letter regarding the alternate sources of evidence which may be considered when service records are missing.  It was requested that the appellant identify all private and VA providers of dental treatment since his discharge and clarify whether he received any treatment or evaluation at the Louisville VA Medical Center (VAMC) in 1985 or 1986.  If the appellant identified treatment in 1985 or 1986 at the Louisville VAMC, the Agency of Original Jurisdiction (AOJ) was requested to obtain such records.  Thereafter, the appellant was to be scheduled for a VA dental examination to determine whether he had a dental disorder consistent with dental trauma during active service.  

A VA letter was sent to the appellant in November 2011.  The letter did not notify the Veteran of the alternate sources of evidence that can be utilized in cases where service records are missing.  See VA Adjudication Procedures Manual, M21-1MR, Part III, subpart iii, Chapter 2, section E, paragraph 27.  The letter did not comply with the Board's remand.  Corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, as a new letter is being issued, the appellant should be asked to identify any private and VA treatment with respect to his dental disability and to clarify whether he received treatment in 1985 or 1986 at the Louisville VAMC.  

In addition, remand is required to schedule a new VA examination.  Review of the record shows that the appellant was first scheduled for a VA examination on February 16, 2012.  He did not show for the examination and was scheduled for another examination on February 24, 2012.  Internal documentation indicated that he was sent another letter due to the phone number being disconnected.  The appellant did not show for the examination.  He was unable to be reached by phone.  A letter was sent to the appellant in March 2012 and notified him of a scheduled March 19, 2012 appointment.  The letter was sent to two different addresses, but not to the appellant's current address.  Correspondence from the appellant, received in July 2012, listed a new address and the appellant explained that he did not receive notice of his scheduled examination.  In addition, compared to a March 2012 print-out entitled "Compensation and Pension Exam Inquiry," review of the Veterans Appeals Contact and Locator System (VACOLS) and correspondence from the appellant dated in July 2012 shows that the appellant's telephone number has been updated.  

VA regulations state that when a claimant, without good cause, fails to report for an examination, action shall be taken, to include rating based on the evidence of record, as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  

While notice letters were sent to the addresses of record at the time the examinations were scheduled and the letters were not returned as undeliverable, the appellant changed addresses several times during the pendency of the appeal and his phone number changed.  He stated that he did not receive notice of the scheduled examination.  Under the circumstances, the Board finds that the appellant should be scheduled for a new VA examination.  

Finally, the Board recognizes that the appellant's dental records are unavailable.  The appellant identified in-service treatment related to dental trauma.  First, the appellant stated that he received treatment in the spring of 1984 at the Amberg, West Germany clinic.  In September 2008, clinical records dated from March 8, 1984 to June 30, 1984 were requested.  The National Personnel Records Center (NPRC) responded that dental records for active duty personnel were all part of the service medical records and there were no service medical records on file at Code 13 (the service medical treatment records were already associated with the appellant's claims file at that time).  The Board recognizes that the appellant also stated that his in-service treatment occurred in the fall of 1983.  See VA Form 21-4138, received October 2008.  However, another request to obtain inpatient clinical records, which are generally stored separately from service medical treatment records, is not required.  If the treating facility is an Army or Air Force hospital, as is the case here, the records are retained by the treating facility for one year after the end of the calendar year during which the appellant received treatment and then sent to the NPRC.  M21-1MR, Part III, subpart iii, Chapter 2, section B, paragraph 12(c).  The NPRC responded that dental records are unavailable.  As a result, another request to obtain inpatient clinical records, regardless of the dates reported by the appellant, is not necessary.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the appellant providing him notice of the alternate sources of evidence which may be utilized in cases where service records are missing including: statements from service medical personnel, certified "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the appellant during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance-related examination reports.

The letter should also include the following:

a.  Request that the appellant identify all private and VA providers of dental evaluation or treatment since his discharge from active service.

b.  Clarify whether the appellant received any dental treatment or evaluation at the Louisville VAMC in 1985 or 1986.

2.  If and only if the appellant reports dental treatment or evaluation at the Louisville VAMC in 1985 or 1986, request the identified records.  

3.  Upon completion of the above, schedule the appellant for VA dental examination to determine whether he manifests any dental disorder consistent with a dental trauma during active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a clear and detailed history from the appellant regarding the alleged dental trauma, the tooth or teeth involved, and the extent of dental treatment during and after active service.  All indicated studies should be conducted.  

After examination and review of the record, the examiner should:

a.  List all current dental disorders.

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current dental finding results from dental trauma during service.

For the purposes of this examination and the opinion sought, the examiner should consider the following:

The Board has insufficient information to determine whether the appellant incurred a dental trauma as alleged and the VA examiner is encouraged to provide an opinion as to whether there is any medical reason to accept or reject the appellant's alleged history of dental trauma (e.g., whether the current findings are consistent with dental trauma or some other cause).

A rationale must be provided for the opinions offered.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and his representative, and provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



